DETAILED ACTION
	This action is a first action on the merits. The claims filed on January 8, 2021 have been entered. Claims 1-5 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a CON of US 15/808,843, which is now US Patent No, 10,900,304, filed on November 9, 2017, which claims foreign priority to Canadian Application No. CA2982295 filed October 13, 2017.

Information Disclosure Statement
The information disclosure statement filed January 8, 2021 has been considered by the Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,235,561. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the current application is anticipated by claim 21 of U.S. Patent No. 11,235,561.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerstetter, US 2015/0096809 (hereinafter Kerstetter) in view of Frosell et al., US 2013/0306318 (hereinafter Frosell).
Claim 1: Kerstetter discloses a flow diverter (flow diverter 2/2’) comprising: 
a body (body 13) defining a central bore (center bores 7/9)  having an opening at a first end of the body (openings created by ports 3), the body (13) further defining flow channels (angled portion of ports 3, Fig 1-2) angled relative to the central bore (7/9) and connecting the central bore to an exterior surface of the body (exterior surface of body 13), the body (13) defining flow paths (transitional wall portions 3 to the center bore 7/9 as indicated in annotated Figs 1-2, above) connecting the flow channels (3) to the central bore (7/9) (Fig 1-2, par [0033]-[0034]). 
Kerstetter fails to disclose the body defining fillets connecting the flow channels to the central bore.
Frosell discloses a fluid discharge apparatus for use in a subterranean well. The apparatus includes fillets (curved surfaces 64 and 68, Fig 5) which directs fluid to flow more parallel to the longitudinal axis between the interior and exterior of a housing, thereby mitigating erosion of a structure external at the location of discharge by reducing impingement of the fluid on the structure at the end of the outlet (abstract). The curved flow paths (52) can be formed directly in the housing sidewall (56) or an insert (54) containing the flow path could be used (Fig 3-5, par [0030]).  The curved flow paths 52 alter a direction of flow of the fluid 12, so that the fluid flows more longitudinally when it exits the flow paths (Fig 3, par [0031]). The curved flow path (52) includes fillets (curved surfaces 64 and 68) curved in the direction of flow and bounding the curved flow path (66).  The curved surfaces (64, 68) acting as transitional wall portions between the inlet of flow path (52) and the outlet of the flow path (52) (curved surfaces 64 and 68 curve increasingly in the longitudinal direction such that the fluid 12 will be induced (or transitioned) to flow more in a longitudinal direction, Fig 3, par [0038]-[0039], [0041]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the body of Kerstetter to define fillets connecting the flow channels to the central bore as disclosed Frosell, as this modification would prevent cavitation within the flow channel and the central bore by altering a direction of flow of the fluid, such that the fluid flows more longitudinally when it exits the flow paths contribute to mitigating erosion of the central bore external at the location of discharge by reducing impingement of the fluid (Frosell, abstract, par [0002], [0031]).
Claim 2: Kerstetter, as modified by Frosell, discloses the body (Kerstetter, 13) comprises a housing (body 13) defining a cavity (walls of center bore 7/9) extending from the opening (ports 3) and insert (Frosell, 54) insert within the cavity (Frosell, insert 54 extends into longitudinal flow path, see Fig 3, 5), the insert (Frosell, 54) defining the fillets (curved portions of the transitional wall portions connecting the ports 3 to the center bore 7/9 as indicated in annotated Figs 1-2, above)  and at least a portion of the central bore (7/9) adjacent to the fillets (annotated Figs 1-2, above, Fig 1-2, par [0033]-[0034]
Claim 3:  Kerstetter, as modified by Frosell, discloses the housing (Kerstetter, body 13) is formed of a first material (Kerstetter, the body 13 is necessarily formed of a material) and the insert (Frosell, 54) is formed of a second material abrasion resistant material (inserts 54 can be made of erosion resistant materials such as tungsten carbide, hardened steel, and ceramics in order to help mitigate erosion due to fluid impingement on the structure (par [0008], [0030] [0037]). 
Kerstetter, as modified by Frosell, is silent as to the second material being more abrasion resistant than the first material.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the insert of Frosell, to be formed from a second material more abrasion resistant than the first material, as this modification would have provided the insert with a material of high erosion resistance thereby helping to minimize the erosion on the insert due to fluid impingement (Frosell, par [0008], [0037]).
Claim 4:  Kerstetter, as modified by Frosell, discloses a first connector at the first end (Kerstetter, first threaded box end 5) configured to connect the flow diverter (Kerstetter, 2/2’) to a drive shaft of a drilling motor (Kerstetter, rotor of a mud motor, par [0004])  and a second connector (Kerstetter, flow diverter box 14) at a second end opposite to the first end (Kerstetter, see Fig 1-2) configured to connect the flow diverter (2/2’) to a coupling for connecting to a power section of the drilling motor (Kerstetter, mandrel 4 connects a drill bit through an output shaft 6 and bit box 24, par [0004]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frosell in view of Kerstetter.
Claim 8: Frosell discloses an insert for use in a flow diverter (fluid discharge apparatus, 10), the insert defining a central bore (along central axis 62) and having curved portions (curved surfaces 64, 68) adjacent to the central bore (62) (see Fig 5) configured to, when the insert (54) is inserted in the apparatus, form fillets (curved surfaces 64, 68 form fillets) connecting the central bore (along axis 62) to a longitudinal flow channel (see Fig 5), the flow channels being angled relative to the central bore (see Fig 5) and connecting the central bore (along axis 62) to an exterior surface of the flow diverter (10) when the insert (54) is insert into the flow diverter (10
Frosell fails to disclose the flow channel is defined by the flow diverter.
Kerstetter discloses a flow diverter (flow diverter 2/2’), with a flow channel (central bore 9) defined by the flow diverter (body 13 defines central bore 9). Flow channel (9) is angled relative to the central bores of ports 3 (Fig 3) (Fig 1-2, par [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to provide an insert as disclosed by Frosell in the flow diverter of Kerstetter such that the insert forms the central bore of flow ports (3) of the flow diverter, including fillets for connecting the central bores of the flow ports (3) to flow channel (9) and to the exterior surface (42) when the insert is inserted in the flow diverter. This modification would prevent cavitation within the flow channel and the central bores by altering a direction of flow of the fluid, such that the fluid flows more longitudinally when it exits the central bore of the flow ports thereby contribute to mitigating erosion of the flow channel at the location of discharge by reducing impingement of the fluid (Frosell, abstract, par [0002], [0031, [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosure of Langlais et al., US 2008/0314588 is relevant to the claims but was not relied upon in the current rejections. 
Claims 1-5 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676